  Case 1:20-cv-00085-TJM-CFH Document 9 Filed 05/20/20 Page 1 of 2



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
__________________________________________

JAMES GENCARELLI,

                                   Plaintiff,

       vs.                                                       1:20-CV-85
                                                                 (TJM/CFH)

THE COCA-COLA COMPANY, and
LIBERTY COCA-COLA BEVERAGES,

                           Defendants.
___________________________________________

Thomas J. McAvoy,
Sr. U.S. District Judge


                                    DECISION & ORDER

       The Court referred this pro se civil action to Magistrate Judge Christian F. Hummel

for a Report-Recommendation pursuant to 28 U.S.C. § 636(b) and Local Rule 72.3(c).

Plaintiff proceeding pro se and in forma pauperis, alleges that Defendants, the Coca-Cola

Company and a company contracted to bottle Coca-Cola beverages, damaged him by

selling him an aluminum can contaminated by sulfuric acid. Plaintiff alleges that he injured

his lips, throat, and mouth by drinking the product. His complaint alleges various types of

products liability claims against the Defendants.

       Magistrate Judge Hummel gave the Plaintiff’s Amended Complaint an initial

screening. His Report-Recommendation, dkt. # 7, issued on April 13, 2020, grants

Plaintiff’s motion to proceed in forma pauperis and recommends that the Court dismiss

without prejudice Plaintiff’s claims for vicarious liability and negligence per se. Magistrate

                                                1
  Case 1:20-cv-00085-TJM-CFH Document 9 Filed 05/20/20 Page 2 of 2



Judge Hummel recommends that the Court and accept the rest of the Complaint for filing.

      No party objected to the Report-Recommendation, and the time for such objections

has passed. Plaintiff responded to the Report-Recommendation by filing an Amended

Complaint. After examining the record, this Court has determined that the Report-

Recommendation is not subject to attack for plain error or manifest injustice and the Court

will accept and adopt the Report-Recommendation for the reasons stated therein. The

Court will refer the Plaintiff’s recently filed Second Amended Complaint to Magistrate

Judge Hummel for appropriate action.

      Accordingly,

      The Report-Recommendation of Magistrate Judge Hummel, dkt. # 7, is hereby

ACCEPTED and ADOPTED. Plaintiff’s claims for vicarious liability and negligence per se

are dismissed without prejudice to re-filing. Plaintiff’s Second Amended Complaint, dkt. #

8, is hereby REFERRED to Magistrate Judge Hummel for appropriate action.



IT IS SO ORDERED.



Dated: May 20, 2020




                                             2
